FILED
                              NOT FOR PUBLICATION                           SEP 22 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



CHIEN HWA SHEN,                                   No. 07-72620

               Petitioner,                        Agency No. A072-969-159

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted September 13, 2010 **

Before:        SILVERMAN, CALLAHAN, and N.R. SMITH, Circuit Judges.

       Chien Hwa Shen, a native and citizen of China, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen. We

have jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
denial of a motion to reopen, He v. Gonzales, 501 F.3d 1128, 1130-31 (9th Cir.

2007), and we deny the petition for review.

      The agency did not abuse its discretion in denying Shen’s motion to reopen

as untimely because Shen filed it over three years after the BIA issued its final

removal order, see 8 C.F.R. § 1003.2(c)(2), and Shen failed to demonstrate

changed country conditions to qualify for the regulatory exception to the time limit

for filing motions to reopen, see 8 C.F.R. § 1003.2(c)(3)(ii); Lin v. Holder, 588

F.3d 981, 988-989 (9th Cir. 2009) (record did not establish change in family

planning laws or enforcement of such laws that would establish changed country

conditions excusing untimely motion to reopen); He, 501 F.3d at 1132 (the birth of

children outside the country of origin is a change in personal circumstances that is

not sufficient to establish changed circumstances in the country of origin excusing

the untimely filing of a motion to reopen).

      Shen’s argument that he is entitled to file a successive asylum application is

foreclosed by this court’s decision in Chen v. Mukasey, 524 F.3d 1028, 1032 (9th

Cir. 2008) (an alien may file a successive asylum application only in connection

with a successful motion to reopen, subject to the time and number limitations).

      PETITION FOR REVIEW DENIED.




                                          2                                    07-72620